Citation Nr: 1454777	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to an initial compensable rating for left eye vitreal floater, status post left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
REMAND

The Veteran served on active duty in the United States Marine Corps from July 1948 to July 1949 and from May 1951 to June 1959; he served in the United States Coast Guard from July 1959 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran is seeking service connection for hearing loss, tinnitus, and a low back disability.  He contends that he has a low back disability as a result of plane crashes during military service.  He asserts that he has bilateral hearing loss and tinnitus as a result of his military duties as a pilot.  He is also seeking an initial compensable rating for a left eye disability.  

The Veteran was afforded a VA spine examination in November 2008.  In a December 2008 addendum, the November 2008 examiner opined that the Veteran's lumbar spine degenerative disc disease with degenerative joint disease was less likely than not caused by or the result of the lumbar strain diagnosed in 1952 while in military service.  Unfortunately, the examiner did not provide any rationale to support the opinion.  

Similarly, the Veteran was afforded a VA audiology examination in December 2008.  He reported an onset of tinnitus in the early 1960s and described his duties as a pilot, including head trauma incurred during an aircraft crash landing in 1952.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of in-service acoustic trauma.  The examiner's rationale was "based on the service treatment record evidence and the conceded history of military noise exposure."

In summary, the Board finds that additional medical opinions regarding the etiology of the low back disability, hearing loss, and tinnitus are required because the existing opinions lack an adequate rationale to support the conclusions.  Therefore, the AOJ should provide the Veteran's electronic claims folder to a VA physician and a VA audiologist to obtain medical opinions that are supported by an articulated medical rationale regarding the etiology of the low back disability and the hearing loss and tinnitus, respectively.

Regarding the left eye disability, the Veteran sustained an injury to the left eye during a plane crash in 1952 that required removal of multiple foreign bodies.  The RO granted service connection for status post left eye injury, diagnosed as left eye vitreal floater on VA examination, and rated the disability as noncompensable pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6099-6066, the criteria used to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79, Diagnostic Code 6099-6066 (effective Dec. 10, 2008).  

The Board points out that the left eye claim arises from the Veteran's April 2008 claim for service connection for a "vision condition."  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable and the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, 4.84a (2008).  Accordingly, the AOJ should consider the Veteran's left eye disability under the rating criteria in effect prior to December 10, 2008.  Here, the Board observes that Diagnostic Code 6079, the criteria to evaluate impairment of central visual acuity under the prior regulations, corresponds to Diagnostic Code 6066 under the revised regulations.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079 (prior to Dec. 10, 2008); 38 U.S.C.A. § 4.79, Diagnostic Code 6066 (effective Dec. 10, 2008).

The Board has reviewed the November 2008 VA eye examination report and finds that, in light of the Veteran's assertions, a new examination is required.  The AOJ should arrange for a new VA eye examination and ensure that the examination report is complete and responsive to the rating criteria in effect when the claim was filed.

Finally, in his June 2009 notice of disagreement, the Veteran indicated that his low back disability was well documented after his retirement from the Marine Corps and Coast Guard.  However, private treatment records dated from October 1999 to December 2003 from Q. Law, M.D., are silent for complaints, diagnosis, or treatment for a low back disability.  While on remand, the AOJ should ask the Veteran to submit or identify any private treatment records dated prior to October 1999 from Q. Law, M.D. or other medical providers, as such records may support the service connection claims, any records from Dr. Law dated from December 2003 to the present that are pertinent to any of the claims, and any VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all VA and non-VA medical care providers that treated him for hearing loss, tinnitus, a low back disability, or a left eye disability.  Of particular interest are records of evaluation and treatment from Q. Law, M.D. dated prior to October 1999 and from December 2003 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above-requested records are received or determined to be unavailable, the AOJ should arrange to provide the Veteran's entire electronic claims file, including a complete copy of this remand, to a VA audiologist for review.  

The audiologist should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss or tinnitus is related to in-service noise exposure or head injury.  In providing this opinion, the examiner must address whether the audiometric test results from the beginning of the Veteran's military career to his retirement examination in May 1968 demonstrate that his hearing acuity underwent a shift reflecting damage that would have resulted in a chronic loss of hearing acuity, and, if so, whether such a shift indicates the onset of the Veteran's current hearing loss.  (Conversion from ASA units to ISO (ANSI) units should be accomplished to facilitate review of the in-service test results dated prior to November 1967.)  The examiner should provide specific medical reasons for accepting or rejecting the theory that hearing loss and tinnitus started in military service or are related to military noise exposure. 

3.  Upon completion of the development requested in paragraph 1 above, the AOJ should arrange to provide the Veteran's entire electronic claims file, including a complete copy of this remand, to a VA physician for review regarding the low back disability.

The reviewing physician should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current degenerative disease of the lumbar spine was incurred in or is otherwise related to the Veteran's military service, including his assertion that he injured his back during plane crashes.

A medical analysis and explanation must be included with the reviewing physician's opinion(s).

4.  Upon completion of the development requested in paragraph 1 above, the AOJ should afford the Veteran a VA eye examination by an ophthalmologist to evaluate the current severity of his status post left eye injury.  The electronic claims file and a copy of this remand must be provided to the examiner and reviewed prior to the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed, including intraocular pressure testing and uncorrected and corrected visual acuity testing.  The results of such must be included in the examination report.  All symptoms related to the in-service injury should be identified.

5.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  The VA eye examination report must be responsive to the applicable rating criteria under the regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, 4.84a (effective prior to Dec. 10, 2008).

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the service connection issues and increased rating issue on appeal.  The AOJ is reminded that the rating criteria under the regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, 4.84a (effective prior to Dec. 10, 2008) are applicable to the Veteran's left eye disability.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

